 SHEET METAL WORKERS INT'L ASSOC., LOCAL 162195any labor organization which represents his employees.Iwouldsubstitute a ruleof reason for a doctrinaireapproach,for this is an areain which Boardpolicy mustreston the factsof the particular case.Uponthe basis of the foregoing findings of fact and upon the entire record in thiscase, I make the following:CONCLUSIONS OF LAWRespondent has not engaged in unfair labor practiceswithinthe meaning of Section8(a)(1) and(5) of theAct.I7RECOMMENDED ORDERIt is recommended that the complaint be dismissed in its entirety.11The General Counsel asks for a backpay orderApart from the fact that the employeesfor whom such an order would provide are unnumbered and unidentifiable and could not beascertained at any stage of the proceeding,I consider the request for backpay for employeesfrom whom no work was taken and against whom no discrimination is claimed as aflagrant attempt to abuse the Board's iemedial powers. It is not only punitive, It isunconscionable.Sheet Metal Workers International Association,Local 162, AFL-CIO; Sheet Metal Workers International Association, Local150, AFL-CIO; and Sheet Metal Workers International Asso-ciation,AFL-CIO IandLusterlite CorporationandUnitedBrotherhood of Carpenters and Joiners of America,Local 470,AFL-CIO;Sacramento-Yolo-Amador District Council of Car-penters,AFL-CIO; and United Brotherhood of Carpentersand Joiners of America,AFL-CIO.CasesNos. 20-CD-120and 19-CD-87.February 19, 1965DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the National LaborRelations Act, as amended, following charges filed by LusterliteCorporation, herein called Lusterlite or the Company, alleging thatSheet Metal Workers International Association, AFL-CIO, and itsLocals 162 and 150, herein respectively called Respondent Interna-tional, Respondent Local 162, and Respondent Local 150, or collec-tively Respondents, had violated Section 8(b) (4) (D) of the Act byinducing and encouraging employees of Lusterlite and its subcon-tractors to strike, and by coercing and restraining Lusterlite and itssubcontractors for the purpose of forcing or requiring Lusterlite toassign certain work to employees represented by Respondents ratherthan to employees represented by Local 470, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, and Sacramento-1 Since the issues and parties in Cases Nos.20-CD-120 and 19-CD-87 are substantiallythe sane and the disposition of these cases would be facilitated if they are considered to-gether,we have granted the Charging Party's motion to consolidate these cases for pur-poses of decision151 NLRB No. 21. 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDYolo-Amador District Council of the United Brotherhood of Car-penters andJoiners of America, AFL-CIO, herein together calledthe Carpenters.Pursuant to notice, separate hearings were held before HearingOfficer Natalie P. Allen at San Francisco, California, on January 7,February 11 through 13, and April 6 through 9, 1964, and beforeHearing Officer Robert E. Tillman at Seattle, Washington, on June 29,1964.All parties who appeared at the hearings were affordedfull opportunity to be heard, to examine and cross-examine wit-nesses, andto adduce evidence bearing on the issues.The rulingsof theHearingOfficers made at the hearings are free from preju-dicial error and are hereby affirmed.All parties filed briefs whichhave been duly considered.Upon the entire record in these cases, the National Labor Rela-tionsBoard 2 makes the following findings :1.The business of the EmployerLusterlite is a Delaware corporation with its principal offices inCicero, Illinois.It is engaged in the construction of porcelainenamelgasoline service stations throughout the United States. Dur-ing 1963, it constructed gasoline stations valued in excess of $1 mil-lion.We find that Lusterlite is engaged in commerce within themeaning of the Act and that it will effectuate the purposes of theAct to assert jurisdictions herein.2.The labor organizations involvedThe Respondents and the Carpenters are labor organizations with-in the meaning of Section 2(5) of the Act.3.The disputeA. BackgroundLusterlite'sconstructionprocess involves affixing precut andgrooved steel panels with porcelain enamel facings to both the inte-rior and exterior of a structural steel frame which is erected sepa-rately by ironworkers whom it employs.A large part of the panelinstallation work is performed by Lusterlite's specially trained per-manent employees, called permanent porcelain erectors, who travelto the various construction sites where they locally hire helpers asrequired.The permanent erectors are journeymen carpenters whoare members of the Carpenters. Lusterlite has instructed its erectors2 Pursuant to the provisions of Section3(b) of theAct, the Board has delegatedits powersin connectionwith thiscase to a three-member panel[ChairmanMcCulloch andMembersBrown and Jenkins] SHEET METAL `YORKERS INT'L ASSOC., LOCAL 162197to hire as helpers journeymen carpenters pursuant to a nationwideagreement with the Carpenters International, the first agreementdating back to 1949.In accordance with these instructions, all but 225 of the 4,500 to5,000 stations built by Lusterlite have been erected with carpenterhelpers.Of the 225 stations erected with helpers who were notcarpenters, all but a few were constructed in the Milwaukee, Wiscon-sin, area, where it is the established industry practice to employsheet metal workers for all porcelain panel installation.Sheet metalworkers were also used as helpers in the construction of three sta-tions on Long Island, New York, and ironworkers were employedas helpers on sites in Newark and Hackensack, New Jersey, as theresult of jurisdictional claims made by locals of the Sheet MetalWorkers and Iron Workers in those areas.Late in 1962, Lusterlite expanded its operaeions to the west coastof the United States.When it attempted to extend to this area itspractice of hiring carpenters as helpers to its erectors, locals of theSheet Metal Workers protested.At the instance of the Sheet MetalWorkers' Locals a number of these disputes were submitted to theNational Joint Board for Settlement of Jurisdictional Disputes,herein called the Joint Board.On the basis of past area practice,the Joint Board consistently awarded the job assignment for instal-lation of Lusterlite panels in the west coast region to sheet metalworkers.Although not bound by Joint Board awards, Lusterlitevoluntarily accepted the Joint Board determinations in those infre-quent cases where the job had not already been completed, and sub-stituted sheet metal workers for carpenters.B. The work at issueThe present proceedings derive from disputes at construction sitesin Sacramento and Fresno, California, and Tacoma, Washington.In May 1963 E. Miller, a permanent Lusterlite erector, was giventhe assignment of constructing two service stations in Sacramento,California.Having recently been involved in the same kind of juris-dictional dispute which developed here, and seeking to avoid a simi-lar problem at the Sacramento sites, Miller first orally requested acarpenter-helper from the Sacramento-Yolo-Amador District Coun-cil of Carpenters, and then informed Sheet Metal Workers Local 162of his plans to erect stations in the area.On learning that Local162 intended to press a claim to the helper jobs, Miller telephonedhis home office for instructions.E. P. Tappe, his field supervisor,told him that, in view of the Sheet Metal Workers'claimto the jobs,helpers should be recruited from among sheet metal workers. Tappealso authorizedMiller to agree in writing with Local 162 to hire 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDsheet metal workers at the Sacramento stations and to sign Local162's Standard Area Agreement which provides in part that: "TheEmployer agrees that none but journeymen and apprentice sheetmetal workers shall be employed on . . . assembly, handling, erec-tion, installation, repairing and servicing of all ferrous or nonferroussheet metal work of No. 10 U.S. gauge or its equivalent of lightergauge...."When D. Fair, Lusterlite's construction manager, who is also incharge of its labor relations, learned of Tappe's instructions toMiller, he ordered Miller to disregard the written contracts withLocal 162 and to hire carpenters pursuant to the Company's nationalagreement with the Carpenters International.Miller started his firstjob with a carpenter as his assistant.Shortly thereafter picketsfrom Local 162 appeared at the jobsite protesting that the Companyhad acted unfairly by violating the Joint Board's procedural ruleprohibiting a change in job assignments without the consent of bothunions involved.Lusterlite informed the Joint Board of the juris-dictional dispute and later complied with that Board's decisionawarding the disputed work to sheet metal workers on the basis ofthe written job assignment.The job was completed without furtherincident.However, when work began on a second construction sitein Sacramento, the Carpenters briefly maintained pickets around thesite, but removed them when it received a promise from Fair thatthere would be no further deviations from the national agreement.Three months later similar problems were encountered at two morestations scheduled to be erected in Sacramento.At these sites, Local162 threatened Lusterlite's permanent porcelain erector with picket-ing if the helper work was not assigned to sheet metal workers.When Fair learned of the dispute, he at first said that he wouldassign the disputed jobs to Local 162 members.Later he withdrewhis promise and authorized the hiring of carpenters who completedthe work. Sheet metal worker pickets appeared for 1 day at oneof the sites and caused a temporary work stoppage.After completion of the Sacramento stations, Lusterlite startedconstruction of a station at Fresno, California.A representative ofthe Sheet Metal Workers' local in that area claimed the helper workfor his members and threatened to "protest" if they did not receivethe work.However, no picketing occurred and no additional threatswere made, despite the fact that a carpenter was given the helperjob assignment.In June 1964, Respondent Local 150 picketed a Lusterlite con-struction site in Tacoma,Washington, to protest the hiring of acarpenter to assist in panel installation. In the previous year Luster-3 Lusterlite's porcelain panels are of 20 gauge which is half the thickness of the 10-gaugestandard set out in the contract. SHEET METAL WORKERS INT'L ASSOC., LOCAL 162199lite had built two other stations in that locality. It had started theseprojects with carpenter-helpers, but later replaced them with sheetmetal worker-helpers in deference to a Joint Board decision.C. Contentions of the partiesThe Company requests a determination that carpenters are en-titled to the job of installing porcelain enamel panels and relatedwork at service stations throughout the entire geographical area,with the exception of Milwaukee, Wisconsin, in which it operates.In support of this position, the Company relies on its nationwidecollective-bargaining agreement with the Carpenters International,its past employment practices, and the greater efficiency and econ-omy resulting from the use of carpenters rather than of sheet metalworkers.It further contends that a determination limited to spe-cific sites would be inadequate in view of the highly mobile natureof its operations, and the fact that similar disputes are arising at anumber of sites across the country, especially in the States of Wash-ington, Oregon, California, and Arizona.The Carpenters claims the disputed work on the basis of increasedefficiency and economy, and on the long- and well-established pastpractice of the Company under the nationwide agreement, but doesnot make a request with respect to the scope of the determination.The Sheet Metal Workers contends that a nationwide award isunwarranted since the evidence does not show that jurisdictionaldisputes exist outside the specific sites in Sacramento and Tacomainvolved in these proceedings, and only the local unions in theseareas have been made parties. It requests that the disputed workbe assigned to sheet metal workers on the basis of specific workassignments for the first two Sacramento sites; a standard area con-tract, supported by verbal assurances, covering the remaining twosites in Sacramento; consistent area practice in favor of sheet metalworkers throughout the west coast; and Joint Board awards, in-cluding one in the Tacoma area, unanimously awarding this type ofwork to its craft.D. Applicability of the statuteBefore the Board may proceed to a determination of dispute pur-suant to Section 10(k) of the Act, it must be satisfied that there isreasonable cause to believe that Section 8(b) (4) (D) has beenviolated.The record shows that Respondents Locals 162 and 150 picketedjobsites at which Lusterlite was constructing gasoline service sta-tionswith an object of forcing or requiring Lusterlite to assigncertainwork to sheet metal workers rather than to carpenters. 200DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondents contend that this evidence does not establish reasonablecause to believe that Section 8(b) (4) (D) has been violatedbecausesheetmetal workers are clearly entitled to the disputed work byvirtue of the written job assignments and standard area contractsigned by Erector Miller, and the oral assurances of ConstructionManager Fair, at the Sacramentosites.We find no merit in thisargument.Locals 162 and 150 picketed construction jobs to obtainjobs for sheet metal workers which Lusterlite had assigned to car-penters.The bargaining representative of thelatter resisted andstill resists this claim of the two Sheet Metal Worker locals.Thesefacts establish the probable existence of a jurisdictional dispute.Respondents' argument is really addressed to the merits of the juris-dictional dispute and not to itsexistence.Respondents also contend that the awards of the Joint Boardshould be considered as a resolution of the present jurisdictional dis-pute.Although the Carpenter and Sheet Metal Workers Interna-tionals have agreed to be bound by determinations of the Joint Boardin settling jurisdictional disputes, Lusterlite has made nosimilaragreement .4Accordingly, we find that there is reasonable cause to believe thata violation of Section 8(b) (4) (D) has occurred, and that the disputeis properly before the Board for determination under Section 10(k)of the Act.E.Merits of the disputeIn theJ. A. Jones 5case, the Board said that in resolving jurisdic-tional disputes, it will consider all the relevantfactors in each case;e.g., the skills and work involved, certifications by the Board, com-pany and industry practice, agreements between unions and betweenemployers and unions, awards of the Joint Board, assignments madeby the employer, and the efficient operation of the employer's busi-ness.The Board also said that it "cannot at this time establish theweight to be given the various factors. Every decision will have tobe an act of judgment based on common sense and experience ratherthan on precedent."The following are the relevant factors we haveconsidered in resolving the present jurisdictional dispute.1.Agreements and work assignments of the EmployerSince 1949 Lusterlite has been a party to a collective-bargainingcontract with the Carpenters International under which the formerhas agreed "to recognize the jurisdictional claims of the UnitedBrotherhood."Although this contract does not set out the specific4International Union of Operating Engineers,Local66,AFL-CIO (Frank P. BadolatocCSon),135 NLRB 1392.5International Association of Machinists,Lodge No. 1743,AFL-CIO (J A. Jones Con-struction Company),135 NLRB 1402, 1410. SHEET METAL WORKERS INT'L ASSOC.,LOCAL 162201jobs intended to be covered,it has in fact been applied in the pastto the local hiring of carpenters as panel installation assistants byLusterlite's permanent erectors.On the other hand, Lusterlite's permanent erector at the first twoSacramento stations signed a standard area agreement with Respond-ent Local 162 which bound the Company to use sheet metal workersfor panel installation in that area.AlthoughLusterlite now ques-tions the authority of the permanent erector to enter into this agree-ment, and although it is doubtful whether the contract was still ineffectwhen the second pair of stations in Sacramento were con-structed,Lusterlite's construction manager did later give his verbalassurance that sheet metal workers would be used on these stationsin accordance with the agreement.As to the rival contract claimsat the Sacramento stations,it thus appears that these claims areapproximately equal in weight.2.Skills involvedNeither craft union contends its members are better qualified thanthose of the other to perform the work of panel installation, al-though Respondents claims that the installation process sometimesrequires the cutting of porcelain panels, which sheet metal workersare better able to do than carpenters.The Company says that thereis little need for such cutting and points to the fact that its perma-nent erectors are trained in this operation.We conclude that thereis no appreciable difference in the qualifications of the crafts to dothe disputed work.3.Efficiency of operationsIn some areas of the west coast, including Tacoma, locals of theSheet Metal Workers restricted the permanent erector, who is a car-penter, to the performance of supervisory functions.This requiredthe hiring of two assistants, instead of the usual one, to assist in themanual work of installing the panels. In other west coast areas,including Sacramento, Lusterlite also used two assistants, althoughno specific demand was made for such practice by the Sheet MetalWorkers' locals.This requirement that two assistants be hired inplace of one, where local carpenters are used, obviously adds to theconstruction costs of Lusterlite.It is a factor favoring assignmentof the disputed work to carpenters.4.Company practiceLusterlite has adhered to its agreement with the Carpenters Inter-national at all but 225 of the 4,500 to 5,000 stations which it hasconstructed.Most of the exceptions arose in the Milwaukee, Wis-consin, area, where the Company followed the practice of hiring 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDsheetmetal workers after the Joint Board had awarded the dis-puted work to sheet metal workers at one of the first Lusterlite sta-tions erected in that area.On the west coast,Lusterlite sought toadhere to its agreementwiththe Carpenters International,exceptwhen faced with adverse Joint Board rulings or vigorous protestsfrom locals of theSheet Metal Workers.Attimes, in areas wherelabor trouble was anticipated,the Company hired sheet metal work-ers originally,in order to head off possible disputes.The Companypractice therefore favors the use of carpenters except where JointBoard awards or local area practice dictate the use of sheet metalworkers.5.Joint Board awards and area practiceOn the west coast, Joint Board awards have been uniformly infavor of sheet metal workers over carpenters. Since these awards,covering locations in the States of Washington and California, arebased solely on area practice, and in view of additional testimonyon this point by representatives of four other companies construct-ing porcelain panel service stations in California, we find that thearea practice favors sheet metal workers.CONCLUSIONS AS TO THE MERITS OF THE DISPUTEAfter weighing the relevant factors in this case, we shall deter-mine the jurisdictional dispute by awarding the work of installingpanels and related duties at station sites in Sacramento, California,and Tacoma, Washington, to sheet metal workers.We have givenparticular weight to Joint Board awards which have been acceptedby Lusterlite, and to local area practice.We have also taken intoaccount the fact that sheet metal workers areas competent as car-penters to do the disputed work.We do not consider that possibleeconomies resulting from the use of carpenters, or the national agree-ment with the Carpenters International and the practicein areasoutside of the west coast, overbalance the weight to be given tolocal area practice and Joint Board awards.Our award is limited to the construction sites in Sacramento, Cali-fornia, and Tacoma, Washington, which were designated in thecharges and notices of hearing in these cases.We reject Lusterlite'srequest for a determination which would cover the whole UnitedStates.The evidence indicates that in most areas there is no disputeamong unions as to which employees shall assist Lusterlite's perma-nent erectors.In areas where a dispute does exist, the practicevaries.As our decision indicates, we consider area practice as avery important determinant in making jurisdictional awards."6In view of the determinationin these cases,we find it unnecessary to decidewhetherthere isreasonable cause to believe thatrespondentSheet Metal WoikersInternationalAssociation, AFL-CIO, has violatedSection 8(b) (4) (D) of the Act. CAMCO, INCORPORATED203DETERMINATION OF THE DISPUTEPursuant to Section 10(k) of the National Labor Relations Act,as amended, and upon the basis of the foregoing findings, theNational Labor Relations Board hereby makes the following deter-mination of the dispute.Employees engaged as sheet metal workers are entitled to performthe work of installing interior and exterior porcelain enamel panel-ing and related work at gasoline service stations constructed byLusterliteCorporation in Sacramento, California, and Tacoma,Washington.Cameo,IncorporatedandInternational Association of Machin-ists,District Lodge37,AFL-CIO.Cases Nos. 23-CA-1754 and23-CA-1784.February 23, 1965DECISION AND ORDEROn October 6, 1964, Trial Examiner William J. Brown issuedhisDecision in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist there-from and take certain affirmative action, as set forth in theattachedTrialExaminer'sDecision.The Trial Examiner alsofound that the Respondent had not engaged in certain otheralleged unfair practices and recommended dismissal thereof.There-after, the Respondent and the General Counsel filed exceptions tothe Trial Examiner's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended, the National Labor Relations Boardhas delegated its powers in connection with this case to a three-member panel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error was com-mitted.The rulings are hereby affirmed.The Board has consideredthe Trial Examiner's Decision, the exceptions and briefs, and theentire record in this proceeding, and hereby adopts the findings,conclusions, and recommendations of the Trial Examiner, exceptas noted herein.We agree with the Trial Examiner that the Respondent violatedSection 8(a) (3) and (1) of the Act by discharging employeeJay Hughes.Contrary to the Trial Examiner, however, we findthat the Respondent's discharges of employees Homer Stone, CharlesGreer, and Warren Young were similarly violative of the Act.151 NLRB No. 25.